Case 1:19-cv-00154-CMA-KLM Document 119 Filed 06/17/21 USDC Colorado Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


   Civil Action No. 19-cv-00154-CMA-KLM

   HUNTER ADAM MELNICK,

         Plaintiff,

   v.

   RICK RAEMISCH,
   KAYLA JOHNSTON
   DEAN GONZALES,
   SUSAN WHITE,
   CHAMOIS FANELLIS-ARMENTROUT,
   JOE WHITE,
   JOE THISTLEWOOD,
   NICOLE JIMENEZ,
   OMER GARCIA,
   BRANDON MATHEWS,
   AHO WATERS COLORADO STATE BOARD OF PAROLE,
   SHEILE,
   BRYCE GILMORE,
   TAMMIS JAHN,
   RSA INC.,
   AUARORA MENTAL HEALTH CENTRE, and
   STATE OF COLORADO,

         Defendants.


                                            ORDER


         This matter is before the Court on Plaintiff’s Motion for Stay and Status (Doc. #

   73), Plaintiff’s Motion for Status (Doc. # 76), and Magistrate Judge Mix’s

   Recommendation regarding the some (Doc. # 87). For the following reasons, the

   motions are denied as moot.

                                               1
Case 1:19-cv-00154-CMA-KLM Document 119 Filed 06/17/21 USDC Colorado Page 2 of 3




          Plaintiff requested a 90-day stay of proceedings “because of the COVID 19

   pandemic and obviously lack of law library access.” (Doc. # 73). Plaintiff then filed a

   “Motion for Status” (Doc. # 76), which provided additional reasons why a stay was

   necessary: “Plaintiff does not have contact lenses, and therefore, has extremely limited

   vision. . . . Unfortanantly [sic], this leaves Plaintiff unable to pursue any legal actions at

   this time[.]” (Doc. # 76, p. 1). The Court referred both motions to Judge Mix.

          Judge Mix determined that, in light of Plaintiff’s vision issues and lack of library

   access “[e]ntry of a stay may be . . . proper.” (Doc. # 87, p. 2). However, Plaintiff had not

   provided any information about when he expected to regain library access, or when he

   expected to obtain contact lenses. Given the lack of clarity on these matters, Judge Mix

   determined that, rather than stay the case, it would be more appropriate to

   administratively close the case and allow Plaintiff to reopen it “when Plaintiff can

   demonstrate that he is able to fully prosecute this case and comply with deadlines.”

   (Doc. # 87, p. 2).

          Plaintiff objected, stating: “Plaintiff just went to Denver Heat[h] and renewed his

   contact lens prescription. The contact lenses should be here within two weeks. Also

   Plaintiff was moved to a location that has more law library access. Plaintiff believes that

   Plaintiff can still prosecute at this time.” (Doc. # 91, p. 1).

          Given the above representations by Plaintiff, the Court concludes that the

   requested stay is no longer necessary, and Plaintiff’s motions are now moot. Therefore,

   Plaintiff’s Motion for Stay and Status (Doc. # 73) and Motion for Status (Doc. # 76) are




                                                   2
Case 1:19-cv-00154-CMA-KLM Document 119 Filed 06/17/21 USDC Colorado Page 3 of 3




   DENIED AS MOOT. Judge Mix’s Recommendation (Doc. # 87) is REJECTED AS

   MOOT.

        DATED: June 17, 2021


                                           BY THE COURT:


                                           _____________________________
                                           CHRISTINE M. ARGUELLO
                                           United States District Judge




                                       3
